Citation Nr: 0015656	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from February and May 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that did not address whether 
new and material evidence had been submitted to reopen the 
claim, but instead denied the claim of service connection for 
PTSD on the merits.  However, thereafter, the RO reopened the 
claim of service connection for PTSD in the statement of the 
case and denied on the merits.  The veteran perfected his 
appeal.  

The Board notes that the issue of new and material evidence 
must be addressed in the first instance by the Board.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 
8 Vet. App. 1 (1995).  Thus, even though the RO reopened the 
claim of service connection for PTSD, the Board must 
initially consider whether new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.  
Thereafter, the Board may consider the claim on the merits.  

In a May 2000 informal hearing presentation, the veteran's 
representative has essentially claimed entitlement to service 
connection for an acquired psychiatric disorder.  The Board 
refers this issue to he RO for appropriate action.  


FINDINGS OF FACT

1.  In a December 1994 decision, the RO denied entitlement to 
service connection for PTSD and was provided notice of his 
procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's December 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's claim of service connection for PTSD is 
plausible.


CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's December 1994 decision, thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

3.  The claim of service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1994 decision, the RO denied entitlement to 
service connection for PTSD on the basis that there was no 
confirmed diagnosis of PTSD.  The veteran was provided notice 
of his procedural and appellate rights; however he did not 
perfect his appeal.  The RO's December 1994 decision denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was in December 1994.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
December 1994 decision consists of VA outpatient records 
dated after that decision as well as a March 1997 VA 
examination.  The Board notes that VA outpatient records 
reflect diagnoses of PTSD.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reason 
for the denial of the veteran's claim in December 1994.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In this case, the RO actually initially 
considered the claim on the merits, so there would be no 
prejudice.  However, the Board notes that there are reasons 
that this case must be remanded to the RO.  As such, the RO 
will be required to again consider service connection for 
PTSD on the merits in light of all of the evidence of record.  

As noted, in Elkins, the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps.  First, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  The Board has 
determined that new and material evidence has in fact been 
presented.  Therefore, the second and third steps need to be 
undertaken.

As noted, the second step is consideration of whether the 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

In addition, the Board notes that during the course of the 
veteran's appeal, in the case of Cohen v. Brown, 10 Vet. App. 
128 (1997), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") issued 
directives to be followed in cases where the issue is service 
connection for PTSD.  The Board will briefly review these 
directives.  In sum, in the Cohen case, the Court confirmed 
that the evidence must show that the veteran has a diagnosis 
of PTSD, that the veteran was exposed to a stressor(s) during 
service (which may be combat or non-combat service), and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  In the 
Cohen case, the Court provided distinctions between non-
combat and combat service.  In cases of non-combat service, 
the Court indicated that 38 U.S.C.A. § 1154(b) is not 
applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  The Court further explained 
that a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

However, the initial question to be addressed, as noted, is 
whether or not the claim is well-grounded.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  In addition, the Court held, in the recent case 
of Morton v. West, 12 Vet. App. 477 (1999), that absent the 
submission and establishment of a well-grounded claim, the VA 
cannot undertake the duty to assist the veteran in developing 
facts pertinent to his or her claim.  Morton also indicated 
that the threshold for establishing a well-grounded case is 
low.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his PTSD was 
incurred due to service experiences, this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

In regard to the veteran's claimed PTSD, the Board recognizes 
that the veteran served in Vietnam in an artillery battalion.  
In addition, there are current diagnoses of PTSD which are 
attributed to his claimed stressors during service.  

In light of the aforementioned evidence and the current 
Morton case, the Board finds that the veteran's claim is 
well-grounded in that is plausible within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  


ORDER

The claim is reopened and entitlement to service connection 
for PTSD is well-grounded.  To this extent only, the appeal 
is granted.  



REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

In this case, the medical evidence reflects many outpatient 
diagnoses of PTSD.  However, the current March 1997 VA 
examination indicates that the veteran does not have PTSD.  
The March 1997 VA psychological report notes that the 
examiner assessed the veteran's reported history; the 
Mississippi Scale for PTSD; the Combat Exposure Scale; the 
MMPI (Minnesota Multiphasic Personality Inventory); claims 
file review; and clinical interview with the veteran.  

However, as noted, current claims for service connection for 
PTSD are considered pursuant to the directives under Cohen as 
well as revised VA regulatory criteria.  While the VA 
examiner's assessment certainly appears thorough, there was 
no discussion of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM) criteria.  

As noted, the veteran has been diagnosed as having PTSD.  In 
the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  However, the current version of the 
regulation only requires a diagnosis of PTSD, not an 
"unequivocal" one.  The veteran's representative has argued 
that the veteran's psychiatric impairment was not in fact 
considered in conjunction with DSM criteria.  The Board notes 
that since the examiner listed the factors that the examiner 
considered and DSM was not one of them, this argument has 
merit.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM-IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

The Board notes that the veteran's stressors must be 
factually verified in order for there to be a valid diagnosis 
of PTSD based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  As such, the RO should 
specifically determine if the veteran had combat status and, 
if not, attempt to verify the veteran's alleged stressors.  
In addition, the veteran should be afforded a VA psychiatric 
examination by a psychiatrist who has been afforded all of 
the aforementioned information and records as well as the 
criteria of DSM III and DSM IV.  The examiner should 
integrate any previous psychiatric findings and diagnoses 
with current findings to obtain a true picture of the nature 
of the veteran's psychiatric status.  If a diagnosis of PTSD 
is deemed appropriate, the examiner should comment upon the 
link between the current symptomatology and one or more of 
the inservice stressors.  The report of examination should 
include the complete rationale for all opinions expressed. 
The criteria for PTSD contained in both DSM-IIIR and DSM-IV 
must be utilized by the examiner in determining whether the 
veteran has PTSD as a result of the inservice stressors 
provided by the RO.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request from the 
appropriate service department source 
copies of the veteran's complete service 
personnel/administrative file, duty 
assignments etc., to include his service 
unit records, as well as all available 
service medical records.  

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), formerly known as the 
U.S. Army & Joint Services Environmental 
Support Group (ESG), 7798 Cissna Road, 
Springfield, Virginia 22160, for 
verification of whether the veteran 
served during combat.  The USASCRUR 
should also verify whether the veteran's 
alleged stressors occurred.  

3.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports such stressors that are 
alleged.  In addition, the RO should 
specifically determine if the veteran 
served in combat.  If the veteran served 
in combat, his stressors generally may be 
presumed.

5.  In addition, the RO should afford the 
veteran a VA psychiatric examination by a 
psychiatrist who has been afforded all of 
the aforementioned information and 
records as well as the criteria of DSM 
III and DSM IV and all of the records to 
include all of the records added to the 
claims file pursuant to this remand.  The 
examiner should integrate any previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the alleged inservice stressors.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The criteria for PTSD 
contained in both DSM-IIIR and DSM-IV 
must be utilized by the examiner in 
determining whether the veteran has PTSD 
as a result of the inservice stressors 
provided by the RO or if it is due to 
other causes.  

6.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD on the merits under both the old and 
new versions of 38 C.F.R. § 3.304(f) and 
in light of the Cohen case.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include the new version of 
38 C.F.R. § 3.304(f).  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

